    Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 1 of 13




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

ASHLEY LEFAVE,               §
    Plaintiff,               §
                             §
vs.                          §                     C.A. No. 4:20-cv-359
                             §                     (JURY)
HARRIS COUNTY, HARRIS COUNTY §
SHERIFF’S OFFICE, and        §
DEPUTY S. LEGG, Individually §
    Defendants.              §

                   PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE U.S. DISTRICT JUDGE:

      COMES NOW, ASHLEY LEFAVE, Plaintiff, hereinafter “Plaintiff”, and for

cause of action would respectfully show unto the Honorable Court and Jury the

following:

                                        I.
                                      Parties

      1.     Plaintiff Ashley Lefave is a resident of Houston, Harris County, Texas.

      2.     Defendant Stephen M. Legg (hereinafter, “Deputy Legg”) is a resident

of Harris County, Texas and may be served with citation wherever he may be found.

      3.     Defendant Harris County (hereinafter “Harris County”) is a

governmental unit of the State of Texas and the acting employer of Defendant

Stephen M. Legg. Harris County may be served with process by serving its County

                                                                                  1
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 2 of 13




Judge, the Honorable Lina Hidalgo, at 1001 Preston, Suite 911, Houston, Texas

77002, or wherever she may be found.

      4.     Defendant Harris County Sheriff’s Office (hereinafter “HCSO”) is a

governmental entity and the acting employer of Defendant Stephen M. Legg. HCSO

may be served with process by serving its Sheriff, the Honorable Ed Gonzalez, 1200

Baker Street, Houston, Texas 77002, or wherever he may be found.

                                         II.
                                    Jurisdiction

      5.     This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C §

1331, because the claims involve a question of federal law under 42 U.S.C. § 1983.

This Court further has pendant and ancilliary jurisdiction over the related state-law

claims pursuant to 28 U.S.C. § 1367(a).

                                        III.
                                       Venue

      6.     Venue is proper in this cause in the Southern District of Texas pursuant

to 28 U.S.C. § 1391(a)(2) because all or substantial part of the events which gave

rise to this cause of action occurred in the Southern District of Texas.

                                         IV.
                                        Facts




                                                                                   2
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 3 of 13




      7.      On or about February 4, 2018, Deputy Legg, while acting under color

of state law and pursuant to a widespread custom and practice of the Harris County

Sheriff’s Office, was transporting Plaintiff to the Harris County jail.

      8.     Upon arriving to the Harris County jail, Deputy Legg was walking

Plaintiff into the jail, while Plaintiff’s hands were restrained by Harris County-issued

handcuffs, when Deputy Legg unlawfully and with violent, excessive force brutally

punched Plaintiff, a small woman, in the face.

      9.     Immediately after Deputy Legg viciously punched Plaintiff, Deputy

Legg had to be restrained by other deputies to stop him from continuing to punch

and further seriously injure or kill Plaintiff.

      10.    As a result of Defendants’ excessive, unreasonable, and unlawful

conduct, Plaintiff suffered a broken orbital socket and required surgery.

      11.    Defendants were deliberately indifferent to Plaintiff’s clearly

established constitutional rights and injuries, and actively tried to conceal their

inexcusable conduct by charging Plaintiff with assault on a peace officer, a charge

which was subsequently dismissed. Most notably, the Harris County Sheriff’s

Office Disciplinary Committee has “sustained” Plaintiff’s complaint allegations

against Deputy Legg.

                                         V.
                                   Causes of Action

                                                                                      3
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 4 of 13




Deputy Stephen M. Legg, Individually.

A.    Violations of 42 U.S.C. Section 1983 – Excessive Force in Violation of
      Plaintiff’s Fourth and Fourteenth Amendment Rights.

      12.    Plaintiff hereby fully incorporates the preceding paragraphs by

reference.

      13.    Deputy Legg, while acting under the color of state law as a uniformed

sheriff’s deputy, deprived Plaintiff of clearly established rights secured to him by

the Constitution of the United States of America. Deputy Legg brutally and using

excessive force assaulted Plaintiff without adequate provocation from Plaintiff.

Deputy Legg’s conduct showed conscious indifference to a right to be free of

unreasonable seizure, as guaranteed by the Fourth Amendment, which was well-

known to Deputy Legg at the time. Plaintiff suffered severe injuries that were clearly

a result of Deputy Legg’s excessive and unreasonable actions.

      14.    Plaintiff posed no threat to the officers or the public when she was being

walked into the Harris County jail. No reasonable officer or person in Deputy Legg’s

position would have thought the force brought to bear was necessary to prevent

imminent harm to him or the public. Plaintiff was restrained by handcuffs at the

time Deputy Legg punched Plaintiff. Moreover, no reasonable officer would have

thought it was necessary to punch and then go back and attack Plaintiff to prevent



                                                                                     4
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 5 of 13




imminent harm, as Plaintiff was not resisting when this conduct occurred. This

assault also constitutes a cause of action under Texas civil law.

      15.    Deputy Legg’s actions constitute conscious indifference to Plaintiff’s

rights under the Fourth Amendment of the U.S. Constitution and his conscious

indifference to those rights was the producing and proximate cause of Plaintiff’s

injuries. The force Deputy Legg used was greatly in excess of what the situation

required, and his actions are shocking to the public.

      16.    Deputy Legg’s actions were taken pursuant to a custom and practice of

Harris County that is so widespread as to have the force of law.

B.    Violations of 42 U.S.C. Section 1983 – Summary Punishment in Violation
      of Plaintiff’s Fourteenth Amendment Rights.

      17.    Plaintiff hereby fully incorporates the preceding paragraphs by

reference.

      18.    The Fourteenth Amendment provides that every citizen is guaranteed

due process of law prior to loss of life, liberty, or property. Deputy Legg’s violent

assault on Plaintiff occurred despite provocation, or danger to the public or Deputy

Legg. Deputy Legg took it upon himself to punish Plaintiff by the actions described

above.

      19.    Deputy Legg acted under color of state law when he assaulted Plaintiff.

Deputy Legg’s actions demonstrate a conscious indifference to Plaintiff’s clearly

                                                                                   5
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 6 of 13




established constitutional right to due process. Deputy Legg’s actions constitute

conscious indifference to Plaintiff’s rights under the Fourteenth Amendment of the

U.S. Constitution and his conscious indifference to those rights was the producing

and proximate cause of Plaintiff’s injuries. This also constitutes a cause of action

under Texas civil law.

      20.    Plaintiff posed no threat to the officers or the public when she was

brutally punched. No reasonable officer or person in Deputy Legg’s position would

have thought the force brought to bear was necessary to prevent imminent harm to

him or the public. Plaintiff was in handcuffs being escorted to the Harris County

jail. Moreover, no reasonable officer would have thought it was necessary to punch

and injure Plaintiff.

      21.    Deputy Legg’s actions were taken pursuant to a custom and practice of

Harris County that is so widespread as to have the force of law.

C.    Violations of 42 Section 1983 Eighth Amendment – Cruel and Unusual
      Punishment.

      22.    Plaintiff hereby fully incorporates the preceding paragraphs by

reference.

      23.    Deputy Legg violated Plaintiff’s Eight Amendment rights to be free of

cruel and unusual punishment. While not every action taken may not constitute

excessive force or cruel and unusual punishment, the conduct taken by Deputy Legg

                                                                                  6
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 7 of 13




was of such a degree as to shock the conscience of the community and the Court.

There was no need for Deputy Legg to tackle Plaintiff. There was no need for

Deputy Legg to take the actions described above. Deputy Legg’s conduct was

grossly disproportionate to the need under the circumstances and was motivated by

malice and for the very purpose of causing harm to Plaintiff. Plaintiff suffered

injuries as a result of Deputy Legg’s unconstitutional, cruel, and unusual

punishment, and this assault constitutes a cause of actions under Texas civil law.

      24.    This conduct was done pursuant to a custom and practice of Harris

County and HCSO that is so widespread as to have the force of law.

Harris County and Harris County Sheriff’s Office.

A.    Violations of 42 U.S.C. Section 1983 – Policy and Procedures of Excessive
      Force and Cruel and Unusual Punishment.

      25.    Plaintiff hereby fully incorporates the preceding paragraphs by

reference.

      26.    Defendants and its police force have a policy of using excessive force

and subjecting their detainees to cruel and unusual punishment; this is clear from the

reactions of the other police officers that were present while Deputy Legg was

assaulting Plaintiff, which was that of a common occurrence. This is also reasonably

clear from other instances where Defendants have conducted themselves in this

manner. While Defendants certainly do not have a written policy requiring the use

                                                                                     7
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 8 of 13




of excessive force, it is apparent that excessive force is standard procedure for

Defendants’ officers and deputies. By tacitly approving of excessive force and its

proclivity to “turn a blind eye” to gross violations of clearly established

constitutional rights, Defendants have created a policy of brutality and excessive

force. This practice is so pervasive as to have the force of law.

         27.   This policy of brutality, excessive force, and cruel and unusual

punishment demonstrates a conscious indifference to the clearly established

constitutional rights secured our citizens by the Fourth, Eighth, and Fourteenth

Amendments of the U.S. Constitution. The foregoing policy was the proximate and

producing cause of Plaintiff’s injuries.

B.       Violations of 42 U.S.C. Section 1983 – Policy and Procedure: Failure to
         Properly Train.

         28.   Plaintiff hereby fully incorporates the preceding paragraphs by

reference.

         29.   Defendants have failed to adequately train its officers in the following

areas:

               a.    proper escalation of force;

               b.    the use of excessive force;

               c.    the illegality of excessive force;

               d.    the constitutional limits of the use of force;

                                                                                     8
     Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 9 of 13




             e.     the necessity and proper limits of force in a custodial setting; and

             f.     how to care and provide medical attention to inmates who are
                    injured or have complained of injuries.

      30.    This policy of failing to adequately train its officers shows a conscious

indifference to the rights secured by the Fourth, Eighth, and Fourteenth Amendments

to the citizens of Harris County and Plaintiff in particular. Defendants’ failure to

properly train its officers is so reckless that misconduct by its officers was inevitable.

The policy of inadequate training was a producing and proximate cause of Plaintiff’s

injuries and is so pervasive as to have the force of law.

D.    Violations of the Texas Tort Claims Act.

      31.    Plaintiff hereby fully incorporates the preceding paragraphs by

reference.

      32.    This cause of action is advanced against Harris County in the

alternative. Defendants’ conduct toward Plaintiff violated the Texas Tort Claims

Act. Tex. Civ. Prac. & Rem. Code Sec. 101.001 et seq.

      33.    Harris County’s negligence, including but not limited to its failure to

train and supervise Deputy Legg and other deputies, who were acting in the course

and scope of their employment for Harris County at the time of the assault, injured

Plaintiff, causing her physical injury, pain and suffering, mental anguish, and

humiliation. Harris County is vicariously liable for its agents’ negligent acts.

                                                                                        9
    Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 10 of 13




      34.    Plaintiff’s damages, which were proximately caused by Harris County

and its agents, were caused by the use of tangible personal property. Specifically,

Deputy Legg used his fist while Plaintiff was restrained by Harris County-issued

handcuffs. The personal property at issue contributed to Plaintiff’s injuries and

damages.

                                        VI.
                                      Damages

      35.    As a result of the occurrence that forms the basis of this lawsuit, as

stated above, and as a direct and proximate result of Defendants’ negligence,

Plaintiff has suffered serious injuries, will likely sustain additional damages in the

future and is entitled to recover:

             a.     Past medical bills and expenses incurred as a proximate result of
                    the occurrence made the basis of this lawsuit;

             b.     Future medical bills and expenses that in all reasonable
                    probability will be incurred as a proximate result of the
                    occurrence made the basis of this lawsuit;

             c.     Mental anguish, physical pain and suffering, and loss of
                    enjoyment of life in the past and in the future;

             d.     Physical impairment in the past and in the future;

             e.     Physical disfigurement in the past and in the future;

             f.     Lost wages;

             g.     Pre-judgment and post-judgment interest; and

                                                                                   10
    Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 11 of 13




             h.     Such other and further items of damages as may be supplemented
                    as a result of the discovery performed in this suit.

                                        VII.
                                 Exemplary Damages

      36.    Plaintiff hereby fully incorporates the preceding paragraphs by

reference as if fully stated herein.

      37.    Plaintiff would further show that the above described acts and

omissions were committed with malice and reckless indifference to the protected

rights of Plaintiff, as that term is defined by Texas Civil Practice and Remedies Code

§41.003(11). The acts or omissions of the Defendants, when viewed objectively

from the Defendants’ standpoint at the time it occurred, involved an extreme degree

of risk, considering the probability and magnitude of the potential harm to others,

including Plaintiff. Further, the Defendants had actual, subjective awareness of the

risks involved, but nevertheless disregarded those risks proceeding with conscious

indifference to the rights, safety, or welfare of others.

                                        VIII.
                                   Attorneys’ Fees

      38.    Plaintiff is further entitled to receive her reasonable attorneys’ fees

pursuant to 42 U.S.C. § 1988.

                                            IX.
                                       Jury Demand


                                                                                   11
    Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 12 of 13




       39.     Plaintiff demands a trial by jury and the appropriate fee has been

tendered.

                                        Prayer

               WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully

prays that Defendants answer the allegations herein, and upon trial thereof, Plaintiff

have and recover judgment against Defendants for all damages and injuries suffered

and incurred, for pre-judgment interest, for interest on the judgment, for court costs,

and for such relief, both in law and in equity, that this Court establishes Plaintiff is

entitled to.




                                               Respectfully submitted,

                                                                                     12
Case 4:20-cv-00359 Document 1 Filed on 01/31/20 in TXSD Page 13 of 13




                                     ROBERTS MARKLAND LLP

                                     /s/ Clive Markland
                               By:   ______________________
                                     Sean A. Roberts
                                     Federal Id. No. 28177
                                     State Bar No. 00797328
                                     Clive Markland
                                     Federal Id. No. 585658
                                     State Bar No. 24027475
                                     Rob O. Cantu
                                     Federal Id. No. 3180919
                                     State Bar No. 24094580
                                     2555 N. MacGregor Way
                                     Houston, Texas 77004
                                     713.630.0900 (Telephone)
                                     713.630.0991 (Fax)
                                     sr@robertsmarkland.com
                                     cm@robertsmarkland.com
                                     rc@robertsmarkland.com
                                     eservice@robertsmarkland.com

                                     ATTORNEYS FOR PLAINTIFFS




                                                                        13
